Citation Nr: 1122435	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicides exposure.

2.  Entitlement to service connection for a skin disorder (claimed as chloracne), claimed as due to herbicides exposure.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In this case, the Veteran was previously denied service connection for rosacea, claimed as skin rashes.  In 2006, the Veteran filed a claim for service connection for skin cancer/chloracne and mentioned scarring on his body.  In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  The Board finds that the previously adjudicated issue of service connection for rosacea, skin rashes appears to be separate and distinct from the type of disability with which the Veteran has recently claimed, the issue of service connection for a skin disorder (claimed as chloracne) should be considered on a de novo basis and not subject to 38 U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2010).  Therefore, the issue has been characterized as shown on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Reasons for Remand:  To make an additional request for service treatment records and to make efforts to corroborate the Veteran's claimed exposure to herbicides.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The record shows that the Veteran's service treatment records are not associated with the claims file.  In October 2003, the RO requested the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).  In a May 2004 response, the NPRC noted that the record needed to respond to the request had been charged out to Navy Headquarters and had not been returned to file.  The NPRC suggested that the RO contact Code 31 for the requested information.  In an August 2004 letter, the RO contacted the Bureau of Navy Personnel, PERS-324, Enlisted, 2 Navy Annex, Washington DC, 20370-5324.  The Bureau of Navy Personnel responded that the request could not be completed because there was no record on file.  The RO issued a formal finding of unavailability of the service treatment records in November 2004.  However, in reviewing the applicable provisions of the VA Adjudication Procedure Manual, M21-1, Code 31 is listed as Navy Personnel Command, PERS-312E, 5720 Integrity Drive, Millington, TN, 38055-3130.  As the NPRC directed the RO to contact Code 31, the RO should make an additional attempt to obtain and associate with the claims file the Veteran's complete service treatment records.

The Veteran has contended that his diabetes mellitus, type II and skin disorder/chloracne are related to herbicide exposure in service.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam means service in the RVN or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the RVN.  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Federal Circuit has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

As noted above, VA laws and regulations require a Veteran's service in the waters offshore and service in other locations to involve duty or visitation actually in the Republic of Vietnam for purposes of establishing presumptive service connection as due to exposure to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence of record does not show that the Veteran in this case had in- country service in the Republic of Vietnam.  Indeed, the Veteran himself has not stated that he ever disembarked in Vietnam or "set foot" in Vietnam.  Instead, the Veteran has contended that he served aboard the USS TOPEKA which helped in missions in Vietnam and was right near the shores of Vietnam.  The personnel records show that the Veteran was stationed on the USS TOPEKA during his period of active service.  The Veteran submitted evidence regarding the USS TOPEKA's role in OPERATION DOUBLE EAGLE, which was a rescue mission completed in the Quang Ngai Province of Vietnam in January 1966.  The Board has also reviewed the Dictionary of American Fighting ships regarding USS TOPEKA.  In 1964, USS TOPEKA, embarked upon her third deployment to the western Pacific which began with calls at Japanese, Taiwanese, Malaysian, and Philippine ports.  However, in August, North Vietnamese torpedo-boats attacked Maddox (DD-731) on the 2d and then returned to attack Maddox and Turner Joy (DD-951).  This action-known as the Gulf of Tonkin incident-gave the remaining part of USS TOPEKA's deployment a more wartime character.  Topeka cruised the waters of the Gulf of Tonkin while American involvement in the Vietnam conflict began to gather momentum.  For the next 12 months, she viewed the developing war from afar-operating out of west coast ports, undergoing repairs and modifications, and conducting exercises with the 1st Fleet.  In November 1965, she headed back to the western Pacific for the first deployment during which her primary mission was to support the American and South Vietnamese forces fighting the communists.  On that tour of duty, she served as the flagship for the Commander, Cruiser-Destroyer Group, 7th Fleet.  In that capacity, the ship operated in the South China Sea and in the Gulf of Tonkin providing naval gunfire support for the troops ashore and supporting carrier air operations by conducting search and rescue missions for downed aircrews.  She punctuated tours of duty in the combat zone with port visits to Yokosuka, Japan; Hong Kong; and the Philippine ports of Manila and Subic Bay.  Her six-month deployment ended on 28 May 1966 when Topeka reentered Long Beach.  In reviewing the Veteran's statements regarding OPERATION DOUBLE EAGLE and the available evidence of record, the Board finds that the record is inadequate to determine whether USS TOPEKA entered inland waterways of Vietnam.  Thus, the RO should pursue additional development regarding the Veteran's claimed herbicide exposure.  

Finally, as the Veteran's case is being remanded for additional development, the Board also finds that the Veteran should be afforded VA examinations with respect to his claims for service connection for diabetes mellitus type II and service connection for a skin disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Please contact Code 31, Navy Personnel Command, 5720 Integrity Drive, Millington, TN, 38055-3130, to request any available service treatment records pertaining to the Veteran and contact any other agency as deemed appropriate.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his service treatment records, as well as any further action to be taken.

2.  Contact the Veteran and request dates (within a 60 day period) regarding his claimed exposure to herbicides, including dates of any service in the inland waters of Vietnam.   

3.  After allowing the Veteran an appropriate amount of time to respond, please contact official sources (U.S. Army and Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or Naval Historical Record) to request verification as to whether the USS TOPEKA had service within the inland waters of Vietnam to include a search of deck logs.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus type II that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing diabetes mellitus type II is causally or etiologically related to his active service to include exposure to herbicides.  The examiner should also address the Veteran's statements and submitted evidence regarding contaminated water aboard the USS TOPEKA.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any skin disorder that may be present.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current skin disorder is causally or etiologically related to his active service to include exposure to herbicides.  The examiner should also address the Veteran's statements and submitted evidence regarding contaminated water aboard the USS TOPEKA.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


